Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/19/2020 and 07/29/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs are being considered by the examiner.
Claim Objections
Claim 19 is objected to because of the following informalities:  The word “suited” should be “situated”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 13, 15-20, and 22-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Nayyar (US20160018511A1).
Consider claim 13, Nayyar discloses a radar system for a vehicle, the radar system comprising (see Nayyar, para 006 discloses an automotive radar system): at least one central control unit configured to transmit data and to process received data (see Nayyar, fig. 4 and para 35-37 disclose processing unit that transmit data and process received data); at least one radar sensor head which is set apart from the at least one central control unit, the at least one sensor head including at least one transmitting antenna for generating radar waves and at least one receiving antenna for receiving radar waves (see Nayyar, fig. 4 discloses radar system frontend 402 and 404 (similar to 502 and 504 in fig. 5). Para 40 discloses The radar SOC 500 may include multiple transmit channels 504 for transmitting FMCW signals and multiple receive channels 502 for receiving the reflected transmitted signals); and at least one data line between the at least one central control unit and the at least one radar sensor head (see Nayyar, para 36 discloses the processing unit 406 is coupled to the master radar SOC 402 and the slave radar SOC 404 via a serial interface to receive data from the radar SOCs. Para ), wherein the at least one central control unit has a clock pulse generator configured to generate a reference frequency, and the reference frequency is transmittable via the at least one data line to the at least one radar sensor head (see Nayyar, para 46 discloses the serial peripheral interface (SPI) 528 (claimed data line) provides an interface for communication with the processing unit 406. For example, the processing unit 406 may use the SPI 528 to send control information, e.g., timing and frequencies of chirps, output power level, triggering of monitoring functions such as phase noise monitoring, etc., to the radar SOC500. Para 50 discloses the clock multiplier 540 increases the frequency of the transmission signal to the frequency of the mixers 506, 508. The clean-up PLL (phase locked loop) 534 operates to increase the frequency of the signal of an external low frequency reference clock to the frequency of the RFSYNTH 534 and to filter the reference clock phase noise out of the clock signal).
Consider claim 15, Nayyar discloses the radar system as recited in claim 13, wherein the at least one radar sensor head includes an antenna control of the at least one transmitting antenna, including a frequency synthesizer (see para 30 discloses the transmitter component (Tx) has three antennas and three transmission channels. For each radar frame, one or more of the transmission channels transmits chirps generated by the signal generator under the control of the ASIC 304. Fig. 5 discloses RF synthesizer 530).  
Consider claim 16, Nayyar discloses the radar system as recited in claim 16, wherein the clock pulse generator of the at least one central control unit is configured to supply the reference frequency to the frequency synthesizer (see Nayyar, para 48 discloses the radio frequency synthesizer (RFSYNTH) 530 includes functionality to generate FMCW signals for trans mission based on chirp control signals from the timing engine).
Consider claim 17,  Nayyar discloses the radar system as recited in claim 13, further comprising: an analog-to-digital converter configured to convert radar waves received by the at least one receiving antenna of the at least one radar sensor head into digital measuring data, the digital measuring data being marked by at least one time datum (see Nayyar, para 40 discloses an analog-to-digital converter (ADC) 518, 520 for converting the analog beat signal to a digital beat signal. Para 54 discloses time samples for receiving a chirp i.e. there is time stamps ). 
Consider claim 18,  Nayyar discloses the radar system as recited in claim 17, wherein the digital measuring data are transmitted via the at least one data line to the at least one central control unit and are synchronized in the at least one central control unit using the at least one time datum (see Nayyar, para 36 discloses the processing unit 406 is coupled to the master radar SOC 402 and the slave radar SOC 404 via a serial interface to receive data from the radar SOCs. Fig. 4 discloses radar 402 and 404 are synchronized). 
Consider claim 19, Nayyar discloses the radar system as recited in claim 17, further comprising: a time and control device situated in the at least one radar sensor head and configured to generate the at least one time datum (see Nayyar, para 54 discloses Doppler FFTs are performed  on the range FFT results in each of the radar SOCs 402,404. A Doppler FFT is performed over the range results of corresponding times samples of the reflected chirps received in the four receive channels, i.e., on each of the N columns of the four MXN range-time arrays. The output of each Doppler FFT is an MxN range-Doppler slice. Each signal processor module 544 of each of the radar SOCs 402, 404 generates four Doppler slices corresponding to the four receive channels for each range at a time).  
Consider claim 20, Nayyar discloses the radar system as recited in claim 17, wherein the frequency synthesizer has an oscillator, which is situated in the at least one radar sensor head, for a supply of a frequency (see Nayyar, para 48 discloses the RFSYNTH 530 includes a phase locked loop (PLL) with a voltage-controlled oscillator (VCO). If the radar SOC 500 is used as the slave radar SOC 404, the RFSYNTH 530 is not active when the radar system frontend is operating in normal mode. Instead, the RFSYNTH 530 in the master radar SOC 402 provides the FMCW signals to be transmitted to the slave radar SOC 404 via the input buffer 536).  
Consider claim 22, Nayyar discloses the radar system as recited in claim 13, wherein the clock pulse generator of the at least one central control unit is configured to synchronize frequency synthesizers of at least two radar sensor heads with each other (see Nayyar, fig. 4 discloses synchronizing the two radar sensor heads). 
Consider claim 23, Nayyar discloses the radar system as recited in claim 13, wherein the data transmitted via the at least one data line are transmittable at a higher data rate than the reference frequency of the frequency synthesizer of the at least one radar sensor head (see Nayyar, para 36 discloses the serial interface may be a high speed serial interface such as a low-voltage differential signaling (LVDS) interface).
Consider claim 24, Nayyar discloses the radar system as recited in claim 13, wherein the at least one central control unit has at least one processor configured to process received data and at least one memory for at least intermittent storage of data (see Nayyar, para 37 discloses processing unit 406 includes functionality to process the data received from the radar SOCs 402, 404. Fig. 3 discloses memory 310 that stores intermediate processing data).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nayyar (US20160018511A1) in view of Bandhauer (US7215278).
Consider claim 14,  Nayyar fails to specifically disclose the radar system as recited in claim 13, wherein the reference frequency generated by the clock pulse generator is variably adjustable.
(see Bandhauer, col. 6 lines 61-64 disclose the system internal timing reference frequency is repeatedly or “periodically adjusted to another stable system timing reference frequency).
It would have been obvious at the time of the effective date of the invention to have modified Nayyar to incorporate the teachings of Bandhauer  to include the limitation above. The motivation would have been to preserve the minimum noise floor in the transceiver, thereby maintaining maximum sensitivity and signal-to-noise ratio.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nayyar (US20160018511A1) in view of Skripek (US20130182816A1).
Consider claim 21, Nayyar fails to disclose the radar system as recited in claim 20, wherein the frequency supplied by the oscillator is superposed by the reference frequency generated by the clock pulse generator of the at least one central control unit. 
However, Skripek discloses the radar system as recited in claim 20, wherein the frequency supplied by the oscillator is superposed by the reference frequency generated by the clock pulse generator of the at least one central control unit (see Skripek, para 17 discloses the phase lock loop circuitry receives a reference frequency and adjusts the variable frequency oscillator to match the phase of the reference frequency).
It would have been obvious at the time of the effective date of the invention to have modified Nayyar to incorporate the teachings of Skripek  to include the limitation above. The motivation would have been to maintain the frequency of the reference clock at the predetermined frequency with high accuracy.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648